DETAILED ACTION

Introduction
1.	This office action is in response to Applicant’s submission filed on 12/11/2020.   Claims 1-20 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 5/15/2020 have been accepted and considered by the Examiner.

Information Disclosure Statement
4.	The information disclosure statements (IDSs) submitted on December 11, 2020, March 9, 2021, and June 10, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-8, 10, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 20190304459 (Howard, hereinafter “Howard”) in view of U.S. Patent No. 9,570,086 (Sanders et al., hereinafter “Sanders”).
	With regard to Claim 1, Howard describes:
“A computer-implemented method, comprising:
with an automated assistant device, monitoring an audio input during presentation of a first response to a first utterance, wherein monitoring the audio input includes generating audio data associated with a second, hot-word free utterance spoken during presentation of the first response; (Paragraph 24 describes the first utterance with a hot-word.  Paragraph 26 describes monitoring audio input for a second, hot-word free utterance.)
initiating an utterance classification operation for the audio data during presentation of the first response to determine if the second, hot-word free utterance is likely directed to the automated assistant device; (Paragraphs 26 and 27 describe determining if the second utterance is directed to the device.)
in response to determining from the utterance classification operation that the second, hot-word free utterance is likely directed to the automated assistant device, initiating an utterance Paragraph 29 describes generating a response to the second utterance.)
Howard does not explicitly describe “pre-empting presentation of the first response on the automated assistant device with a presentation of the second response on the automated assistant device.”  However, col.  1, lines 28-67 of Sanders describe cancelling a previously given command.  Cancelling the response to the first utterance and providing the response to the second utterance is cited as “pre-empting presentation of the first response.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the command cancellation of Sanders into the system of Howard to enable faster responses to user commands, and enhance user experience, as described in col. 1, lines 28-38 and col. 2, lines 34-52 of Sanders.
	With regard to Claim 2, Howard describes “initiating the utterance classification operation includes providing the audio data to an utterance classification service that includes a neural network-based classifier trained to output an indication of whether a given utterance is likely directed to an automated assistant.”  (Paragraph 7 of Howard describes that the device includes a neural network that determines if an utterance is directed to the device.)
With regard to Claim 3, Howard describes “the utterance classification service is configured to obtain a transcription of the second, hot-word free utterance, generate a first, acoustic representation associated with the audio data, generate a second, semantic representation associated with the transcription, and provide the first and second representations to the neural network-based classifier to generate the indication.”  (fig. 2, Paragraphs 58-59 of Howard describes an acoustic feature generator 204 (which generates first representation) and a transcription generator 206 (which generates second representation.  Paragraph 61 describes that classifier 108 receives the outputs from both generators 204 and 206.)
With regard to Claim 4, Howard describes “the first and second representations respectively include first and second feature vectors, and wherein the utterance classification service is configured to provide the first and second representations to the neural network based classifier by concatenating the first and second feature vectors.  (Paragraph 61 describes that concatenation module 208 concatenates the vector outputs from both generators 204 and 206.)
With regard to Claim 5, Howard describes “the automated assistant device is a client device, and wherein the utterance classification service is resident on the automated assistant device.”  (Paragraph 106 describes that any configuration of server and client components may be used.)
With regard to Claim 6, Howard describes “the automated assistant device is a client device, and wherein the utterance classification service is remote from and in communication with the automated assistant device.” (Paragraph 23 describes that classifier server 108 may include one or more servers connected locally or over a network.  Figure 1 shows classifier server 108 is in communication with client 110.)
With regard to Claim 7, Howard describes “the automated assistant device is a client device, and wherein initiating the utterance fulfillment operation includes processing the utterance fulfillment operation on the automated assistant device.”  (Paragraph 106 describes that any configuration of server and client components may be used.)
With regard to Claim 8, Howard describes “the automated assistant device is a client device, and wherein initiating the utterance fulfillment operation includes initiating the utterance Paragraph 106 describes that any configuration of server and client components may be used.)
With regard to Claim 10, Howard describes “performing speaker identification on the audio data to identify whether the second, hot-free utterance is associated with the same speaker as the first utterance.”  (Paragraph 49 describes identifying the speaker of each utterance.)
With regard to Claim 12, Howard describes “after pre-empting presentation of the first response on the automated assistant device with the presentation of the second response on the automated assistant device:
monitoring the audio input during presentation of the second response; (Paragraph 26 describes listening for the additional utterances.)
dynamically controlling a monitoring duration during presentation of the second response (Paragraph 32 describes controlling a monitoring duration, and that different durations may be used); and
automatically terminating an automated assistant session upon completion of the monitoring duration.  (Paragraph 32 describes that the session ends when the duration is complete without further utterances.)
With regard to Claim 13, Howard describes “dynamically controlling the monitoring duration includes automatically extending the monitoring duration for a second time period in response to determining after a first time period that the presentation of the second response is not complete.”  (Paragraph 32 describes that the time period is extended when additional utterances are made, which would lead to additional response presentations.)
Paragraph 32 describes that the time period is extended when additional utterances are made, which would lead to additional response presentations.)
With regard to Claim 15, Howard does not describe “pre-empting the presentation of the first response on the automated assistant device with the presentation of the second response on the automated assistant device includes discontinuing the presentation of the first response.”  However, col. 13, lines 42-65 of Sanders describe that user device 205 may process the input “Cancel e-mail” as a cancellation command, e.g., may exit a current state associated with user device 205.  Thus, the presentation for a first response (creating an email) will be ended.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the command cancellation of Sanders into the system of Howard to enable faster responses to user commands, and enhance user experience, as described in col. 1, lines 28-38 and col. 2, lines 34-52 of Sanders.
With regard to Claim 20, Howard describes:
A system comprising:
one or more processors; and (paragraph 90, processor 402)
memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to: (paragraph 90, memory 404)
with an automated assistant device, monitoring an audio input during presentation of a first response to a first utterance, wherein monitoring the audio input includes generating audio Paragraph 24 describes the first utterance with a hot-word.  Paragraph 26 describes monitoring audio input for a second, hot-word free utterance.)
initiating an utterance classification operation for the audio data during presentation of the first response to determine if the second, hot-word free utterance is likely directed to the automated assistant device; (Paragraph 27 of Howard describes that the device judges and responds if an utterance is directed to the device.)
in response to determining from the utterance classification operation that the second, hot-word free utterance is likely directed to the automated assistant device, initiating an utterance fulfillment operation to generate a second response for the second, hot-word free utterance; and (Paragraph 29 describes generating a response to the hot-word free utterance.)
Howard does not describe “pre-empting presentation of the first response on the automated assistant device with a presentation of the second response on the automated assistant device.”  However, paragraphs 3 and 4 of Sanders describes cancelling a previously given command.  Cancelling the response to the first utterance and providing the response to the second utterance is cited as “pre-empting presentation of the first response.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the command cancellation of Sanders into the system of Howard to enable faster responses to user commands, and enhance user experience, as described in col. 1, lines 28-38 and col. 2, lines 34-52 of Sanders.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Sanders and further in view of U.S. Patent App. Pub. No. 20190130930 (Tong et al., hereinafter “Tong”)
With regard to Claim 9, Howard describes “the presentation of the first response includes playback of an audio response.”  (Paragraph 47 describes that the response can be an audio response.) However, Howard does not explicitly describe “performing acoustic echo cancellation on the audio data to filter at least a portion of the audio response from the audio data.”  In this regard, Tong para. 26 describes performing echo cancellation on audio data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the echo cancellation of Tong into the system of Howard and Sanders to reduce echo in the audio signal, as described in paragraph 26 of Tong.
 
8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Sanders and further in view of U.S. Patent No. 11,164,066 (Dai et al., hereinafter “Dai”)
With regard to Claim 11, Howard describes “the second, hot-word free utterance is dependent upon the first utterance.”  (Paragraph 26 determines how closely related a second utterance is to the first to determine if the second utterance is intended for the device.)  Howard also describes a speech recognized 202 that may use a neural network.  Such a neural network will update each time a new utterance is detected and recognized by the speech recognizer.  Thus, Howard also describes “propagating an [[updated client]] state for the automated assistant device in response to the first utterance prior to completing presentation of the first response such that generation of the second response is based upon the [[updated client]] state” Howard does not describe “an updated client state.”  However, col. 3, lines 21-38 of Dai 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the updated states of Dai into the system of Howard and Sanders to provide more accurate results, as described in col. 3, line 57 – col. 4, line 7 of Dai.

9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Sanders and further in view of U.S. Patent App. Pub. No. 20130307975 (Ford et al., hereinafter “Ford”)
With regard to Claim 16, Howard does not describe “continuing the presentation of the first response after pre-empting the presentation of the first response.”  However, Ford describes a system for presenting emergency messages that pre-empt advertising.  Paragraph 42 of Ford describes several scenarios for displaying emergency messages.  One of the scenarios includes presenting the emergency message for part of the time, and then the normal advertisement after.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pre-emption timing of Ford into the system of Howard and Sanders to provide a balance between the two messages, as described in paragraph 42 of Ford.

10.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of U.S. Patent No. 10,635,277 (Kim)

in response to an utterance received by an automated assistant device, communicating a response to the automated assistant device, including instructing the automated assistant device to initiate monitoring of an audio input for a first time period during presentation of the response by the automated assistant device; (Paragraph 32 describes controlling a monitoring duration.)
after the first time period and prior to completion of the presentation of the response by the automated assistant device, instructing the automated assistant device to initiate monitoring of the audio input for a second time period during presentation of the response by the automated assistant device; (Paragraph 32 describes that the time period is extended when additional utterances are made, which would lead to additional response presentations.)
automatically terminating an automated assistant session upon completion of the third time period. (Paragraph 32 describes that the session ends when the duration is complete without further utterances.)
Howard does not explicitly describe “after the second time period and after completion of the presentation of the response by the automated assistant device, instructing the automated assistant device to initiate monitoring of the audio input for a third time period, including determining a duration of the third time period based upon a time at which the presentation of the response is completed by the automated assistant device.”
However, column 7, line 35 – column 8, line 44 of Kim describe that a duration for presenting content may vary and depend on several factors, and gives an example of a series of pages being displayed and respective display durations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sequences of content display and calculation of display durations thereof of Kim into the system of Howard and Sanders to present the target content item more effectively, as described in column 8, lines 35-14 of Kim.
With regard to Claim 18, Howard describes “the utterance is a hot-word free utterance, (Paragraph 26 describes monitoring audio input for a second, hot-word free utterance.)
the method further comprising performing an utterance classification operation on the utterance to determine if the utterance is likely directed to the automated assistant device, (Paragraph 7 of Howard describes that the device includes a neural network that determines if an utterance is directed to the device.)
wherein communicating the response to the automated assistant device is performed in response to determining from the utterance classification operation that the utterance is likely directed to the automated assistant device.”  (Paragraph 27 of Howard describes that the device judges and responds if an utterance is directed to the device.)
With regard to Claim 19, Howard describes “the utterance is a first utterance, wherein the method further includes, in response to a second utterance received by the automated assistant device during the second time period, determining that the second utterance is not directed to the automated assistant device, and (Paragraph 7 of Howard describes that the device includes a neural network that determines if an utterance is directed to the device.)
wherein instructing the automated assistant device to initiate monitoring of the audio input for the third time period is performed only if the second utterance is received prior to completion of the presentation of the response by the automated assistant device.” (Paragraph 32 describes that the time period is extended when additional utterances are made, which would lead to additional response presentations.  Further, the session ends if no further utterances are detected, which would lead to additional presentations.)
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Pub. No. 20110263325 (Atkinson) describes a gaming machine that preempts game idle content with marketing information (paragraphs 13, 30, and 31).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE M KOETH/Primary Examiner, Art Unit 2656